Citation Nr: 0937326	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  05-29 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to service-
connected bilateral defective hearing and/or tinnitus.

2.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral defective hearing prior to September 2, 
2005; and in excess of 40 percent from September 2, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to 
February 1957, from April 1958 to January 1960, and from June 
1960 to June 1964.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which, in pertinent part, granted 
service connection for bilateral defective hearing, and 
assigned a 10 percent evaluation effective June 14, 2004, the 
date of receipt of the claim; and denied service connection 
for a psychiatric disorder.  

In a February 2006 rating decision, the RO granted an 
increased 40 percent rating bilateral defective hearing, 
effective September 2, 2005. 

The Veteran testified at a February 2007 Travel Board Hearing 
before the undersigned Veterans Law Judge; the hearing 
transcript has been associated with the claims file.  

The Board remanded the case to the RO for further development 
in January 2008 and in March 2009.  Development has been 
completed and the case is once again before the Board for 
review.


FINDINGS OF FACT

1.  The Veteran does not have a currently diagnosed 
psychiatric disorder.

2.   Prior to September 2005, audiometric data associated 
with the claims file revealed Level I hearing loss in the 
right ear and Level IV hearing loss in the left ear.  The RO 
granted service connection and assigned the Veteran's initial 
evaluation based on findings from a March 2004 VA audiogram.  

3.  VA audiometric testing performed in September 2005 
revealed Level VI hearing loss in the right ear and Level IX 
hearing loss in the left ear.  Puretone thresholds were 55 
decibels or more at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) in the left ear.  

4.  VA audiometric testing performed in October 2008 revealed 
Level IV hearing loss in the right ear and Level VII hearing 
loss in the left ear.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by active service, may not be presumed to have 
been so incurred or aggravated, and is not proximately due, 
the result of, or aggravated by a service-connected disease 
or injury.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2008).  

2.  Prior to September 2, 2005, the criteria for an 
evaluation in excess of 10 percent for bilateral defective 
hearing have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1 - 
4.14, 4.85 - 4.87 (2008).

3.  From September 2, 2005, the criteria for an evaluation in 
excess of 40 percent for bilateral defective hearing have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.85 - 4.87 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In a July 2004 letter, VA informed the Veteran of the 
evidence necessary to substantiate his claims, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the Veteran was responsible.  

December 2006 and February 2008 letters provided the Veteran 
with notice of the type of evidence necessary to establish a 
disability rating and effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This notice was not 
received prior to the initial rating decision.  Despite the 
inadequate timing of this notice, the Board finds no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
RO cured any VCAA notice deficiency by issuing corrective 
VCAA notice.  The RO readjudicated the case in a July 2009 
supplemental statement of the case (SSOC).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held that a statement of the case (SOC) or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Id.  There is no indication that 
any notice deficiency reasonably affects the outcome of this 
case.  

The Veteran's service treatment records, VA and private 
treatment records, VA examinations, and a Board hearing 
transcript have been associated with the claims file.  The 
Board notes specifically that the Veteran was afforded VA 
examinations in September 2005 and October 2008.  38 C.F.R. 
§ 3.159(c)(4) (2008).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As set forth in greater detail 
below, the Board finds that the VA examinations obtained in 
this case are adequate as the examinations were predicated on 
a review of the claims folder and medical records contained 
therein; contain a description of the history of the 
disability at issue; document and consider the Veteran's 
complaints and symptoms; fully address the relevant rating 
criteria; and contain a discussion of the reasons and bases 
for the opinion rendered.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion has been met.  38 C.F.R. 
§ 3.159(c)(4).  VA has provided the Veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The Veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The record is complete and the case is ready for 
review.

B.  Law and Analysis

1.  Psychiatric Disorder

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008).  
In addition, certain chronic diseases, including psychosis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 
3.309 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran contends that he has a current psychiatric 
disorder related to his service-connected hearing loss and/or 
tinnitus.  Under section 3.310(a) of VA regulations, service 
connection may be established on a secondary basis for a 
disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-
ups of symptoms of a condition, alone, do not constitute 
sufficient evidence aggravation unless the underlying 
condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 
1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen, the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

Thus, in order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a 
current disability; evidence of a service-connected 
disability; and medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See 38 U.S.C.A. § 
1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In 
the instant case, there is no current medical evidence of a 
currently diagnosed psychiatric disorder.  Evidence of record 
shows that the Veteran had a history of psychiatric issues in 
service and in 1997; however, competent medical evidence 
shows that the Veteran does not have a current psychiatric 
diagnosis for which service connection may be granted.  The 
Board notes that under 38 C.F.R. § 4.125(a), a diagnosis of a 
mental disorder must conform to the criteria of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV). See 38 C.F.R. § 4.125.

Service treatment records show that the Veteran was evaluated 
for a personality disorder in service.  The Board notes that 
personality disorders are considered congenital or 
developmental defects, and they are not considered diseases 
or injuries for VA compensation purposes.  See 38 C.F.R. § 
3.303(c), 4.9 (2008) (2008); see also Winn v. Brown, 8 Vet. 
App. 510, 516 (1996).  A precedent opinion of the VA General 
Counsel, VAOPGCPREC 82-90 (July 18, 1990) (a reissue of 
General Counsel opinion 01-85 (March 5, 1985)) held, in 
essence, that a disease which is considered by medical 
authorities to be of familial (or hereditary) origin must, by 
its very nature, be found to have pre-existed a claimant's 
military service, but could be granted service connection if 
manifestations of the disease in service constitute 
aggravation of the condition.  Moreover, congenital or 
developmental defects, as opposed to diseases, cannot be 
service-connected because they are not diseases or injuries 
under the law; however, if superimposed injury or disease 
occurred, the resultant disability might be service-
connected.  Id.

Service treatment records show that the Veteran was referred 
for a psychological evaluation in August 1962 due to feelings 
of frustration and persecution in regard to his advancement 
possibilities.  The Veteran reported depression and thoughts 
of suicide.  The Veteran reported that he was thinking about 
marrying an Okinawan girl and felt that his unit disapproved 
of this and that their disapproval was the reason for his 
lack of advancement.  The Veteran's family history was 
discussed and a mental status examination was completed.  The 
Veteran was diagnosed with a paranoid personality at that 
time.  The psychologist stated in his summary that the 
Veteran showed no evidence of thinking disorder or affective 
disturbance.  He stated that the Veteran was not completely 
wrong in his perception that he had been dealt with rather 
flippantly by various commands.  However, his reaction to 
this treatment was overdone and showed evidence of a long 
standing pattern of paranoid thought.  The Veteran complained 
of occasional suicidal thoughts in May 1963.

A hospital admission note from the Deaconess Hospital dated 
in April 1997 shows that the Veteran was admitted for 
adjustment disorder with depression related to a work 
incident.  A female employee at work reported that the 
Veteran was sexually harassing her.  The Veteran was afraid 
that he was going to lose his job and was having homicidal 
ideation.  This was noted to be his first psychiatric 
hospitalization; the Veteran denied prior treatment for any 
psychiatric reasons. 

VA treatment records show that the Veteran has been seen for 
symptoms of anger and anxiety; however, the Veteran does not 
have a DSM-IV diagnosis associated with his symptomatology.  
See 38 C.F.R. § 4.125(a).  

A November 2004 VA mental health clinic triage interview 
shows that the Veteran was self-referred complaining of 
difficulties with anger.  The Veteran also reported symptoms 
congruent with social anxiety.  A mental status examination 
was completed and the Veteran was assessed with subclinical 
symptoms of social anxiety and anger.  VA treatment records 
dated in 2005 show that the Veteran attended anger management 
classes.  The Veteran did not have a specific psychiatric 
diagnosis but was instead assessed with unspecified 
psychosocial circumstances.

During the Veteran's February 2007 Board hearing, he reported 
that he had frustration due to his bilateral defective 
hearing and reported that he attended anger management 
classes at VA.  

An October 2008 VA examination included a review of the 
claims file.  The Veteran reported problems from time to time 
with being angry.  He did not appear anxious or nervous, 
though he reported that he sometimes had anxiety and 
nervousness.  The examiner stated that while he was in 
service, the Veteran was seen at one point by a psychologist.  
The psychologist indicated that he felt the Veteran was 
frustrated and saw himself as being persecuted and not dealt 
with fairly in the Marines.  The Veteran was assessed with 
paranoid personality.  The Veteran had a tendency over the 
years to feel as though he was not being treated fairly.  The 
Veteran had an incident in 1997 where he felt his job was 
being threatened.  He was hospitalized for two days with a 
diagnosis of adjustment disorder with depression.  The 
Veteran's social and occupational history was summarized in 
the VA examination report, as well as his military history.  
A mental status examination and cognitive function testing 
was completed.  The VA examiner, concluded after examination 
of the Veteran and after reviewing all the evidence, that the 
Veteran did not have a DSM-IV Axis I diagnosis, though the 
Veteran was noted to have Axis II paranoid traits.  

The VA examiner stated in his discussion that the Veteran was 
examined for a mental disorder.  He noted some history of 
mental issues over the years where these related to a 
longstanding tendency on the part of the Veteran to feel 
somewhat frustrated and persecuted by a variety of 
situations.  The examiner stated that these would include 
situations that occurred in the military, situations that 
occur at work, and situations involving his impaired hearing 
along with tinnitus which could lead to depression on 
occasion.  The examiner stated, however, that overall, none 
of these issues rise to meet a current mental health 
diagnosis.  The Veteran was cheerful and cooperative at the 
time of the examination.  The VA examiner opined that the 
Veteran did not have any current diagnosable mental health 
ailments.  He did have some paranoid traits, and he did have 
some problems suggesting dementia, but the magnitude was 
these issues were not sufficient to warrant a diagnosis.  The 
examiner concluded that no mental disorders were found on 
examination. 

Although the Veteran was seen in service for psychiatric 
problems, and has had some history of psychiatric problems 
since then, his current symptomatology has not been linked to 
a specific diagnosed psychiatric disorder.  An October 2008 
VA examiner found that the Veteran's did not have any current 
diagnosable mental health ailments and the magnitude of his 
issues was not sufficient to warrant a diagnosis.  This 
assessment is supported by current VA treatment records which 
also do not reflect a current psychiatric diagnosis.  On 
October 2008 VA examiner indicated that the Veteran did have 
mental health issues due to frustrations over various issues, 
including his impaired hearing and tinnitus.  However, in 
order to establish service connection for a claimed secondary 
disorder, there must be medical evidence of a current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).  
Absent competent medical evidence of a currently diagnosed 
acquired psychiatric disorder, the Board finds that service 
connection is not warranted on a direct or secondary basis.  

In this regard, medical evidence is generally required to 
establish a medical diagnosis or to address questions of 
medical causation; lay assertions do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).

Thus, while the Veteran reported during his Board hearing 
that he had frustration due to his bilateral defective 
hearing, and reported having to attend anger management 
classes, his statements alone are insufficient to establish 
that he has a currently diagnosed psychiatric disability.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  The Veteran is competent to describe his 
frustration due to his hearing loss and to describe his 
symptomatology; however, as he is not a physician, his 
statements and testimony in this regard are not considered 
competent evidence to establish that he has a current 
psychiatric diagnosis which is related to military service.  
38 C.F.R. § 3.159(a)(2); See also Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

Accordingly, the competent and probative evidence shows the 
Veteran does not currently have a psychiatric disorder 
related to service, or to a service-connected disability.  
Therefore, service connection is not warranted for an 
acquired psychiatric disorder.

2.  Bilateral Defective Hearing

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3 (2008).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court 
or CAVC) has also held that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  A staged rating is 
for consideration in this case.  Because the RO issued a new 
rating decision in February 2006, granting an increased 40 
percent evaluation effective September 2, 2005, the will 
evaluate the level of disability both prior to and from 
September 2, 2005.

The Rating Schedule provides rating tables for the evaluation 
of hearing impairment. Table VI assigns a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of percent speech discrimination and the puretone 
threshold average (the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four).  38 C.F.R. 
§ 4.85 (2008).  Table VII is used to determine the percentage 
evaluation by combining the Table VI Roman numeral 
designations for hearing impairment in each ear.  Id.  When 
evaluating service-connected hearing impairment, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned in audiometric 
evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

38 C.F.R. § 4.86 provides for exceptional patterns of hearing 
impairment. When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(a) (2008).  Each ear is evaluated 
separately.  Id.  When the puretone threshold is 30 decibels 
or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation from either Table VI or Table VIA, whichever 
results in the higher numeral.  38 C.F.R. § 4.86(b) (2008).  
That numeral is then elevated to the next higher Roman 
numeral.  Id.  Each ear is evaluated separately.  Id.

On a March 2004 VA audiological evaluation, puretone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
45
65
90
LEFT
30
55
80
100

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 76 percent in the left ear.

On the authorized audiological evaluation on September 2, 
2005, puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
60
75
90
LEFT
60
75
100
110

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and of 44 percent in the left ear.

During a February 2007 travel Board hearing, the Veteran 
described his current difficulties with his hearing loss, and 
indicated that his disability had worsened since his last 
audiological examination.  As such, the Veteran was afforded 
an additional VA examination to determine the current level 
of his hearing loss disability. 

On the authorized audiological evaluation in October 2008, 
puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
55
70
95
LEFT
35
60
80
105

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 64 percent in the left ear.  

Prior to September 2, 2005 

Puretone thresholds reported on a March 2004 VA audiological 
evaluation were not 55 decibels or more at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) or 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz.  Thus, 38 C.F.R. § 4.86 provisions for 
exceptional patterns of hearing impairment do not apply.

The March 2004 VA audiometric findings, applied to Table VI, 
yield a numeric designation of I for the right ear (56 
decibel puretone threshold average, and 92 percent speech 
discrimination), and a numeric designation of IV for the left 
ear (66  decibel puretone threshold average, and 76 percent 
speech discrimination).  These numeric designations, entered 
into Table VII, produce a 0 percent evaluation for hearing 
impairment.  

There was no other audiometric data associated with the 
claims file prior to September 2, 2005.  Prior to September 
2, 2005, medical evidence of record does not demonstrate 
hearing loss which warrants an evaluation in excess of 10 
percent.  March 2004 VA audiometric findings produced a 0 
percent evaluation for hearing impairment.  The Board 
emphasizes that disability ratings are derived by a 
mechanical application of the rating schedule.  See 
Lendenmann, 3 Vet. App. 345, 349.  Here, mechanical 
application of the rating schedule to the audiometric 
findings do not establish a disability evaluation in excess 
of 10 percent.

From September 2, 2005

On the September 2005 audiological examination, puretone 
thresholds reported for the right ear were not 55 decibels or 
more at each of the four specified frequencies or 30 decibels 
or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  
Puretone thresholds reported for the left ear were 55 
decibels or more at 1000, 2000, 3000, and 4000 Hertz.  Thus, 
38 C.F.R. § 4.86 provisions for exceptional patterns of 
hearing impairment may apply to the left ear only.

The September 2005 VA audiometric findings, applied to Table 
VI, yield a numeric designation of VI for the right ear (66 
decibel puretone threshold average, and 68 percent speech 
discrimination).  VA audiometric findings, applied to Table 
VI, yield a numeric designation of IX for the left ear (86 
decibel puretone threshold average, and 44 percent speech 
discrimination).  Based on exceptional patterns of hearing 
impairment, VA audiometric findings, applied to Table VIA, 
yield a numeric designation of VIII for the left ear.  See 38 
C.F.R. § 4.86.  The numeric designation for the right ear 
along with the higher of the numeric designations for the 
left ear (VI and IX), entered into Table VII, produce a 40 
percent evaluation for hearing impairment.  

Puretone thresholds reported on the Veteran's October 2008 
audiological examination were not 55 decibels or more at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) or 30 decibels or less at 1000 Hertz, and 70 decibels 
or more at 2000 Hertz.  Thus, 38 C.F.R. § 4.86 provisions for 
exceptional patterns of hearing impairment do not apply.

The October 2008 VA audiometric findings, applied to Table 
VI, yield a numeric designation of IV for the right ear (64 
decibel puretone threshold average, and 80 percent speech 
discrimination), and a numeric designation of VII for the 
left ear (70  decibel puretone threshold average, and 64 
percent speech discrimination).  These numeric designations, 
entered into Table VII, produce a 20 percent evaluation for 
hearing impairment.  

From September 2, 2005, medical evidence of record does not 
demonstrate hearing loss which warrants an evaluation in 
excess of 40 percent.  September 2005 VA audiometric findings 
produce a 40 percent evaluation for hearing impairment and 
October 2008 VA audiometric findings produce a 20 percent 
evaluation for hearing impairment.  The mechanical 
application of the rating schedule to the audiometric 
findings do not establish a disability evaluation in excess 
of 40 percent.  See Lendenmann, 3 Vet. App. 345, 349.  

C.  Conclusion

The Veteran does not have a currently diagnosed acquired 
psychiatric disorder. Therefore, the Board concludes the 
preponderance of the evidence is against finding that the 
Veteran has a psychiatric disorder etiologically related to 
active service or to a service connected disability.  Prior 
to and from September 2, 2005, the preponderance of the 
evidence is against finding that the Veteran's bilateral 
defective hearing warrants a higher rating evaluation.  The 
appeal is accordingly denied.  In making this determination, 
the Board has considered the provisions of 38 U.S.C.A. § 
5107(b) regarding benefit of the doubt, but there is not such 
a state of equipoise of positive and negative evidence to 
otherwise grant the Veteran's claim.


ORDER

Service connection for acquired psychiatric disorder is 
denied.

Prior to September 5, 2005, an evaluation in excess of 10 
percent for bilateral defective hearing is denied.

From September 5, 2005, an evaluation in excess of 40 percent 
for bilateral defective hearing is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


